To: Banc of America Funding Corporation 2007-6 Supplemental Interest Trust, by Citibank, N.A., not in its individual capacity, but solely as Supplemental Interest Trust Trustee 388 Greenwich Street, 14th Floor New York, NY10013 Attn: Structured Finance Agency Trust - Banc of America Funding Corporation 2007-6 Telephone: 212 816 5693 Fax: 212 816 5527 cc: Jonathan Hartwig Telephone: 704 683 4650 Fax: 704 719 5165 From: Bank of America, N.A. 233 South Wacker Drive - Suite 2800 Chicago, Illinois 60606 U.S.A. Department: Swaps Operations Telephone: (+1) Fax: (+1) Date: 31 July 2007 Our Reference No: 3512922 / 3512933 Reference Name: Akshay Das Internal Tracking No: 3512922 / 3512933 Dear Sir/Madam, The purpose of this letter agreement is to confirm the terms and conditions of the
